Citation Nr: 1429286	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-26 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a cardiac disability (claimed as chest pain).

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities. 

7.  Entitlement to service connection for a bilateral hip disability, to include as secondary to bilateral knee disabilities.

8.  Entitlement to a rating in excess of 20 percent for residuals of a rotator cuff tear of the left shoulder with degenerative joint disease and impingement.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.

11.  Entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	To Be Clarified


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to March 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned at a November 2011 videoconference hearing at the RO. A transcript of the hearing has been associated with his claims folder.

In April 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2012). 38 U.S.C.A. § 7107 (a)(2) (West 2002).

The claims on appeal were remanded by the Board in April 2012.  In May 2013, following the development requested, the Board found new and material evidence had not been submitted to reopen the claims for service connection for a right shoulder disability, for a cardiac disability, and for a right knee disability.  The Board also denied the Veteran's claim for service connection for a back disability.  It otherwise granted the claim for service connection for a left knee disability and remanded the remaining claims for additional development.  (Parenthetically, the Board additionally remanded the Veteran's claim for entitlement to a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence for residuals of a rotator cuff tear of the left shoulder with degenerative joint disease and impingement.  That issue is not in appellate status and was remanded for the purpose of the RO issuing to the Veteran a Statement of the Case.)

The Veteran appealed those claims denied by the Board in May 2013 to the United States Court of Appeals for Veterans' Claims (Court).  In a December 2013 Order, the Court granted a November 2013 Joint Motion for Partial Remand (JMPR) and remanded the matter for proceedings consistent with the JMPR.  

In a March 2014 letter, the Board notified the Veteran of the Court's remand and invited him to submit additional argument and/or evidence.  In response, the Veteran notified the Board that he had no additional evidence to submit.  The Veteran's attorney requested that the Board issue a new decision consistent with the JMPR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action is required.

REMAND

In the above JMPR, it was concluded that the Board had not adequately explain in its May 2013 decision how the Veteran's back disability had not manifested to a degree of 10 percent within the first post-service year following the Veteran's release from active duty.  It was also concluded that the October 2012 VA addendum medical opinion on which the Board relied was inadequate and needed to be returned for a further addendum comment/opinion.  In this regard, it was noted that the examiner reported that he saw ". . . no evidence of back problems in the military."  In making this statement, the examiner was found not to have referenced in his medical opinion a May 25, 1974 service treatment record which noted back tenderness in the lumbar region.  Therefore, on remand, the Veteran should undergo an additional VA examination and the examiner requested to provide the required medical opinion.  (Parenthetically, the Board notes that since the October 2012 VA examiner's opinion was provided almost two years ago, a new examination and opinion, as compared to an addendum opinion, is considered the more appropriate course of development.)  

Also, in the JMPR, it was concluded that during the November 2011 Board hearing, the Veteran was not informed that new and material evidence was required to reopen his claims for service connection for a cardiac disability, for a right knee disability, and for a right shoulder disability, nor was he informed of the type of evidence to submit.  See Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (a hearing officer must explain the issues and suggest the submission of evidence).  Therefore, on remand, the Veteran should be offered an opportunity to appear for a new hearing for the sole purpose of testifying on his petition to reopen those claims for service connection for a cardiac disability, for a right knee disability, and for a right shoulder disability.  (Parenthetically, the May 2013 Board decision/remand did cite to and discuss Bryant, supra, and ultimately concluded that its requirements had been met.)  

Otherwise, a review of the Veteran's paper and electronic claims folders does not reflect a Supplemental Statement of the Case (SSOC) has been issued with regard to those appeal issues remanded in May 2013.  In light of this fact, the claims folders will be returned to the RO to allow it to undertake such action prior to the Board's review.  

Finally, the Veteran's paper claims folders document the Veteran as being represented by a private attorney.  A power of attorney (POA) in favor of the attorney was established in December 2013.  A VA Form 21-22a (Appointment of Individual as Claimant's Representative) specifies that the attorney represented the Veteran in all claims before VA.  A review of the Veteran's Profile in VBMS reflects the Veteran's POA as being in favor of a service organization and not the attorney identified in the paper claims folders.  None of the Veteran's paper or electronic records reflects a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of a service organization.  In light of this discrepancy as to the Veteran's actual representative, on remand clarification of the Veteran's POA should also be undertaken, to include associating any relevant documentation (e.g. VA Form 21-22, VA Form 21-22a, etc.) with the claims folders.  



(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's most recent VA medical records dated since January 2014 (see Virtual VA electronic file) and associate them with the claims folders.  

2.  Clarify the Veteran's current power-of-attorney.  The Veteran's paper claims folders identify the Veteran as being represented by an attorney whereas his VBMS Profile lists a service organization.  Associate any relevant documentation (e.g. VA Form 21-22, VA Form 21-22a, etc.) with the claims folders.  

3.  Contact the Veteran and notify him that it has been determined that during his November 2011 Board hearing he was not informed that new and material evidence was required to reopen his claims for service connection for a cardiac disability, for a right knee disability, and for a right shoulder disability, nor was he informed of the type of evidence to submit.  See 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010).  

Ask the Veteran if he desires an additional Board hearing with respect only to those above noted claims (i.e., cardiac disability, right knee disability, and right shoulder disability).  If so, take appropriate action, to include scheduling the Veteran for any videoconference or Travel Board hearing requested.  The Veteran and any appointed attorney/representative should be notified of the date and time of any scheduled hearing.  

4.  Schedule the Veteran for a VA examination pertaining to his claimed disability of the back.  The claims folders (both paper and electronic) and a copy of this remand must be reviewed by the examiners in conjunction with their examinations.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  

The examiner should elicit a detailed history from the Veteran concerning problems with his back.  The examiner's claims folders review should include, in particular, a review of the Veteran's service treatment records (to include a May 25, 1974 record stating that the Veteran had back tenderness in the lumbar region).  The examiner should also review April 1976 and July 1976 treatment reports from a "Dr. Rowlett" as well as other associated relevant documents.  (See green tabbed documents in Volume #1 of the paper claims folders.)  

In addition, the examiner should review favorable opinions regarding the Veteran's claim from Dr. Douglas Brown in August 2005 (see green tabbed document in Volume #4 of the paper claims folders), and Dr. Jose Ferrer in March 2001 (see green tabbed document in Volume # 2 of the paper claims folders).  

The examiner should also review a report of September 2012 VA examination and opinion as well as an October 2012 VA addendum opinion.  (See yellow tabbed documents in Volume # 10 of the paper claims folders).  

Following examination of the Veteran and review of the claims folders, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed back disability had its clinical onset during service, is otherwise related to service, or manifested during the first post-service year following separation from active service in March 1975.  

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought are denied, the Veteran and his attorney or representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



